Case 3:19-cv-01184-K Document 1-2 Filed 05/16/19   Page 1 of 8 PageID 25




                  EXHIBIT 2
               Case 3:19-cv-01184-K Document 1-2 Filed 05/16/19       Page 2 of 8 PageID 26




   Application of U.S. Patent No. 9,696,847 to
   ZTE USA, Inc. (“Defendant”) via its ZTE
  Smartphones and Tablets with Pattern Lock
     Functionality (“Accused Products”)*




* This claim chart is meant to be illustrative for purposes of meeting Plaintiff’s pleading obligations and
should not be construed as binding or limiting. Plaintiff will serve infringement contentions in this case in
accord with the Local Rules and scheduled entered by the Court.
           Claim 13                                           Evidence
                        Case 3:19-cv-01184-K Document 1-2 Filed        of Infringement
                                                                05/16/19    Page 3 of 8 PageID 27
13. A user interface method,    ZTE makes, uses, imports, sells and/or offers for sale Android smartphones that perform the methods
comprising:                     claimed by U.S. Patent No. 9,696,847. For example, ZTE Android smartphones and tablets implement
                                the method of claim 13 when configuring or implementing Pattern Lock. On information and belief,
                                ZTE, or an agent of ZTE acting on its behalf, has, via its testing of the Accused Products, caused the
                                Accused Products to practice the claimed user interface method. In addition, in the alternative to
                                direct infringement, ZTE has induced end users of the Accused Products to cause the Accused
                                Products to practice the claimed user interface method.




                                See, e.g., ZTE Blade MAX 2s User Manual, available at https://www.zteusa.com/products/all-
                                phones/blade-max-2s.html
                                                                                                                                  2
           Claim 13                                            Evidence
                         Case 3:19-cv-01184-K Document 1-2 Filed        of Infringement
                                                                 05/16/19    Page 4 of 8 PageID 28
defining an enablement              ZTE smartphones and tablets define an enablement protocol for a function of an electronic device
protocol for a function of an       when a user sets a pattern for pattern lock.
electronic device, said
enablement protocol
comprising a user-defined
gesture for touch input on a
touch-sensitive area of a
display screen operatively
associated with said electronic
device by displaying at least
two visual indicators on the
touch-sensitive area of the
display screen indicative of a
plurality of different possible
gestures and inputting the user-
defined gesture which includes
a continuous touch which
terminates at one of the at least
two visual indicators on the
touch-sensitive area of the
display screen for the
enablement protocol;                https://www.wikihow.tech/Set-a-Pattern-Lock-in-Android; see
                                    also, e.g., https://support.sprint.com/support/tutorial/Set-a-
                                    screen-lock-pattern-ZTE-
                                    Furytrade/WScenario_542_34337_771_en_171-
                                    dvc6290010prd
                                                                                                      https://www.att.com/devicehowto/t
                                                                                                      utorial.html#!/stepbystep/id/stepby
                                                                                                      step_KM1320971?make=ZTE&m
                                                                                                      odel=ZTEZ831&gsi=617u5g



                                                                                                                                       3
           Claim 13                                            Evidence
                         Case 3:19-cv-01184-K Document 1-2 Filed        of Infringement
                                                                 05/16/19    Page 5 of 8 PageID 29
defining an enablement              The pattern is a user-defined gesture for touch input on the touch screen of an ZTE smartphone or
protocol for a function of an       tablet.
electronic device, said
enablement protocol
comprising a user-defined
gesture for touch input on a
touch-sensitive area of a
display screen operatively
associated with said electronic
device by displaying at least
two visual indicators on the
touch-sensitive area of the
display screen indicative of a
plurality of different possible
gestures and inputting the user-
defined gesture which includes
a continuous touch which
terminates at one of the at least
two visual indicators on the
touch-sensitive area of the
display screen for the
enablement protocol;                https://www.wikihow.tech/Set-a-Pattern-Lock-in-Android;
                                    see also, e.g., https://support.sprint.com/support/tutorial/Set-
                                    a-screen-lock-pattern-ZTE-
                                    Furytrade/WScenario_542_34337_771_en_171-
                                                                                                       https://www.att.com/devicehowto/t
                                    dvc6290010prd
                                                                                                       utorial.html#!/stepbystep/id/stepby
                                                                                                       step_KM1320971?make=ZTE&m
                                                                                                       odel=ZTEZ831&gsi=617u5g




                                                                                                                                         4
           Claim 13                                            Evidence
                         Case 3:19-cv-01184-K Document 1-2 Filed        of Infringement
                                                                 05/16/19    Page 6 of 8 PageID 30
defining an enablement              ZTE smartphones and tablets define an enablement protocol by displaying a grid on which a user can
protocol for a function of an       draw a pattern (i.e., displaying at least two visual indicators on the touch-sensitive area of the display
electronic device, said             screen indicative of a plurality of different possible gestures) and interpreting a pattern drawn by the
enablement protocol                 user (i.e., inputting the user-defined gesture which includes a continuous touch which terminates at
comprising a user-defined           one of the at least two visual indicators on the touch-sensitive area of the display screen for the
gesture for touch input on a        enablement protocol).
touch-sensitive area of a
display screen operatively
associated with said electronic
device by displaying at least
two visual indicators on the
touch-sensitive area of the
display screen indicative of a
plurality of different possible
gestures and inputting the user-
defined gesture which includes
a continuous touch which
terminates at one of the at least
two visual indicators on the
touch-sensitive area of the
display screen for the
enablement protocol;



                                    https://www.wikihow.tech/Set-a-Pattern-Lock-in-Android;
                                    see also, e.g., https://support.sprint.com/support/tutorial/Set-   https://www.att.com/devicehowto/t
                                    a-screen-lock-pattern-ZTE-                                         utorial.html#!/stepbystep/id/stepby
                                    Furytrade/WScenario_542_34337_771_en_171-                          step_KM1320971?make=ZTE&m
                                    dvc6290010prd                                                      odel=ZTEZ831&gsi=617u5g


                                                                                                                                           5
           Claim 13                                           Evidence
                        Case 3:19-cv-01184-K Document 1-2 Filed        of Infringement
                                                                05/16/19    Page 7 of 8 PageID 31
retaining said enablement        ZTE smartphones and tablets store the pattern (i.e., said enablement protocol of said function) for
protocol of said function; and   future use after a user draws the pattern (e.g., by selecting “CONTINUE”).




                                 https://www.wikihow.tech/Set-a-Pattern-Lock-in-Android;
                                 see also, e.g., https://support.sprint.com/support/tutorial/Set-
                                 a-screen-lock-pattern-ZTE-
                                 Furytrade/WScenario_542_34337_771_en_171-
                                                                                                    https://www.att.com/devicehowto/t
                                 dvc6290010prd
                                                                                                    utorial.html#!/stepbystep/id/stepby
                                                                                                    step_KM1320971?make=ZTE&m
                                                                                                    odel=ZTEZ831&gsi=617u5g




                                                                                                                                       6
           Claim 13                                            Evidence
                         Case 3:19-cv-01184-K Document 1-2 Filed        of Infringement
                                                                 05/16/19    Page 8 of 8 PageID 32
displaying the at least two       ZTE smartphones and tablets confirm a pattern by displaying a grid on which a user can draw a
visual indicators on the touch-   pattern (i.e., displaying the at least two visual indicators on the touch-sensitive area of the display
sensitive area of the display     screen ) and receiving from the touch screen display a pattern drawn by a user (i.e., receiving a
screen and receiving a gesture    gesture for touch input on the touch sensitive area of the display screen that substantially reproduces
for touch input on the touch      the user-defined gesture that includes the continuous touch which terminates at one of the at least two
sensitive area of the display     visual indicators corresponding to said retained enablement protocol to enable said function).
screen that substantially
reproduces the user-defined
gesture that includes the
continuous touch which
terminates at the one of the at
least two visual indicators
corresponding to said retained
enablement protocol to enable
said function.




                                   https://www.wikihow.tech/Set-a-Pattern-Lock-in-
                                   Android; see also, e.g.,
                                   https://support.sprint.com/support/tutorial/Set-a-screen-       https://www.att.com/devicehowto/t
                                   lock-pattern-ZTE-                                               utorial.html#!/stepbystep/id/stepby
                                   Furytrade/WScenario_542_34337_771_en_171-                       step_KM1320971?make=ZTE&m
                                   dvc6290010prd                                                   odel=ZTEZ831&gsi=617u5g

                                                                                                                                      7
